Exhibit 23.2 Consent of Independent Registered Public Accounting Firm The Board of Directors and Sole Member CSC Holdings,LLC: We consent to the incorporation by reference in the registration statement (No. 333-71965) on FormS-3 of CSC Holdings, LLC of our report dated February28, 2012, with respect to the consolidated balance sheets of CSC Holdings,LLC and subsidiaries as of December31, 2011 and 2010, and the related consolidated statements of income, comprehensive income, changes in total deficiency, and cash flows for each of the years in the three-year period ended December 31, 2011 and the related financial statement schedules listed in Item 15(a)(2), and our report dated February28, 2012, with respect to the effectiveness of internal control over financial reporting as of December31, 2011, which reports appear in this combined annual report on Form10-K of CSC Holdings,LLC and Cablevision Systems Corporation dated February 28, 2012. /s/ KPMG LLP Melville, New York February 28, 2012
